internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-prl-144586-02 date date legend date spouse law firm tax preparer taxpayer year date trust trust a b date shares dollar_figurex year tax preparer date date date dollar_figurey prl-144586-02 dear this is in response to your letter dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation- skipping transfer gst_exemption the facts and representations submitted are summarized as follows on date spouse met with law firm and tax preparer to discuss estate_planning matters at the meeting spouse requested that law firm prepare two trust agreements one for the benefit of each of his sons and their respective issue the parties further discussed that spouse’s and taxpayer’s gst_exemption would be allocated to the property transferred to the trusts on their year form_709 united_states gift and generation- skipping transfer_tax returns and any subsequent gift_tax returns that reported a gift to the trusts on date spouse and taxpayer executed two trust agreements one creating trust and one creating trust article first of trust provides that the trustees shall pay to or apply for the benefit of a so much of the income and principal as the trustees determine in addition the trustees are authorized to pay on behalf of any issue of a sums out of principal to such educational organizations or to such persons who provide medical_care as would not be a gift pursuant to sec_2503 upon the death of a the principal of the trust is to be held in separate trust for the issue of a then living or in default thereof to the issue of the grantors then living in such shares as the trustees determine the trust shall continue no longer than twenty-one years after the death of the survivor of all of the issue of the grantors living at the time of the creation of the trust if any of the trust is still then in effect the principal shall be distributed absolutely to the then living issue of a or in default thereof to the then living issue of the grantors in equal shares per stirpes article second of trust provides that whenever the trust property is directed to be distributed absolutely to a person who has not then attained the age of twenty- one the trustees may in their discretion retain such property in separate trust for said person and pay to or apply so much or all of the net_income and principal for his or her support education and maintenance as the trustees determine upon attaining the age of twenty-one the principal shall be distributed to him or her absolutely the terms of trust are identical to those of trust except that b is the primary beneficiary of trust on date taxpayer transferred shares which she valued at dollar_figurex for gift_tax purposes to each trust spouse and taxpayer elected to split the gifts and intended to allocate their respective gst_exemption to the property transferred tax preparer filed the year form_709 however he inadvertently failed to allocate spouse’s and prl-144586-02 taxpayer’s gst_exemption to the property transferred to trust and trust in year spouse and taxpayer retained tax preparer to handle their tax matters on date date and date taxpayer gifted additional shares which she valued at dollar_figurey for gift_tax purposes to each trust spouse and taxpayer elected to split these gifts and intended to allocate their respective gst_exemption to the property transferred spouse informed tax preparer 2's bookkeeper of taxpayer’s gifts to trust and trust however the bookkeeper misunderstood the significance of the characterization of the gifts and informed tax preparer that the gifts were made to a and b individually tax preparer reported the gifts as made outright to a and b and believed that the allocation of the gst_exemption was inapplicable as a result spouse’s and taxpayer’s gst_exemption was not allocated to the gifts made on date date and date during an estate plan review law firm discovered that spouse’s and taxpayer’s gst_exemption had not been allocated for the gifts made on date date date and date taxpayer has requested an extension of time under sec_2642 and sec_301_9100-3 to make an allocation of her gst_exemption to trust and trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by the individual and one-half if treated as being made by the individual’s spouse then such gift shall be so treated for gst tax purposes sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or prl-144586-02 before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 prl-144586-02 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of her available gst_exemption with respect to the date date date and date transfers to trust and trust the allocation with respect to each transfer will be effective as of the date of the transfer to trust or trust as applicable and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated the allocations should be made on supplemental form_709 united_states gift and generation-skipping_transfer_tax returns and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent prl-144586-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
